DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed February 16, 2021 and the Information Disclosure Statements (IDSs) filed March 16, 2021, April 18, 2022, and June 17, 2022.

Claims 1-12 are pending in the application.  Claims 1 and 2 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on March 16, 2021, April 18, 2022, and June 17, 2022.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent No. 20100224878 A1 to Kimura (referred to hereafter as “Kimura”).

Regarding claim 1, Kimura teaches a semiconductor device {Figure 23B} comprising: a transistor {250}; and a capacitor {260}, the capacitor comprising: a first electrode {203b}, the first electrode being part of an oxide {203b} of which a part functions as a channel of the transistor; an insulator {the insulation layer between the bottom and top electrodes of the capacitor 260} over the first electrode; and a second electrode {the top electrode of 260}, the second electrode being a first conductor {the top electrode of 260} provided over the insulator. Regarding claim 2, Kimura teaches a semiconductor device {Figure 23B} comprising: a transistor {250}; and a capacitor {260}, the capacitor comprising: a first electrode {203b}, the first electrode being part of an oxide stack {stack of 203b and 211 {Figure 19a; oxide; paragraphs [0205] and [0282])} of which a part {203b in the transistor 250 section} functions as a channel of the transistor; an insulator {the insulation layer between the bottom and top electrodes of the capacitor 260} over the first electrode; and a second electrode {the top electrode of 260}, the second electrode being a first conductor provided over the insulator. Regarding claim 3 (that depends from claim 1), Kimura teaches a second conductor {208d along with 208c}, wherein the second conductor {208d along with 208c}, the oxide {203b}, and the first conductor {the top electrode of 260} overlap each other. Regarding claim 4 (that depends from claim 2), Kimura a second conductor {208d along with 208c}, wherein the second conductor {208d along with 208c}, the oxide stack {stack of 203b and 211 (oxide; paragraphs [0205] and [0282])}, and the first conductor {the top electrode of 260} overlap each other. Regarding claim 5 (that depends from claim 3), Kimura the oxide {203b} is provided within the first conductor {the top electrode of 260} when seen from above, and wherein the second conductor {208d along with 208c} is provided within the oxide {203b} when seen from above. Regarding claim 6 (that depends from claim 4), Kimura the oxide stack {stack of 203b and 211 (Figure 19a; oxide; paragraphs [0205] and [0282])} is provided within the first conductor {the top electrode of 260} when seen from above, and wherein the second conductor {208d along with 208c} is provided within the oxide stack {stack of 203b and 211 (oxide; paragraphs [0205] and [0282])} when seen from above. Regarding claim 7 (that depends from claim 5), Kimura an opening {the opening between 208c and 208d}, wherein the opening is provided within the second conductor {208d along with 208c}. Regarding claim 8 (that depends from claim 6), Kimura teaches an opening {the opening between 208c and 208d}, wherein the opening is provided within the second conductor {208d along with 208c}. Regarding claim 9 (that depends from claim 7), Kimura teaches the oxide {203b} extents in a first direction intersecting a gate electrode {218a} of the transistor. Regarding claim 10 (that depends from claim 8), Kimura teaches the oxide stack {stack of 203b and 211 (Figure 19a; oxide; paragraphs [0205] and [0282])} extents in a first direction intersecting a gate electrode {218a} of the transistor. Regarding claim 11 (that depends from claim 7), Kimura teaches the oxide {203b} is electrically connected to the second conductor {208d along with 208c}. Regarding claim 12 (that depends from claim 8), Kimura teaches the oxide stack {stack of 203b and 211 (Figure 19a; oxide; paragraphs [0205] and [0282])} is electrically connected to the second conductor {208d along with 208c}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826